Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 7, 11, 21, 28, 30, 32, 35, 37, 41, 45, 47, and 53 in the reply filed on 08/12/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 35, 41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Copland et al. (US 7,967,440) in view of Moskovits et al. (US 2010/0073756).
Regarding claim 1, Copland et al. (hereinafter Copland) discloses an optical device (Copland, col 2, 10-15, “FIG. 1 illustrates one embodiment of a system 100 for characterizing a cornea 12 of an eye 10. System 100 comprises a light pattern generator 110, a detector 120, a processor 130, a polarization element 140, a beamsplitter 150, and a lens 160”. Fig. 1) comprising:
an light polarizer positioned to polarize light that is directed to a cornea of a subject, wherein the polarized light has a first polarization (Copland, col 2. 52-57, “Polarizer 114 applies a first polarization to the pattern of light spots. For example, the first polarization may be a linear polarization, such as a horizontal polarization or vertical polarization. Light from the polarized pattern of light spots is reflected off beamsplitter 150 and illuminates to cornea 12”);
at least one corneal light polarizer positioned to polarize reflected light from the cornea of the subject to a second polarization that is different from the first polarization (Copland, col 3. 14-19, “So the light from front surface 12a of cornea 12 at polarization element 140 will have the first polarization, while the light from the back surface 12b of cornea 12 at polarization element 140 will have a second polarization that is different from the first polarization”. In addition, in col 3, 27-33, “polarization element 140 will attenuate or reject the reflected light from front surface 12a of cornea 12 and reduce or block light from the first images 14a from being received by detector 120. Meanwhile, most, or at least a portion, of the reflected light from back surface 12b of cornea 12 and second images 14b of the light spots is received by detector 120 to form a secondary image on detector 120”. Attenuate or reject the reflected light from front surface 12a of cornea 12 is considered polarize reflected light from the cornea of the subject to a second polarization that is different from the first polarization);
at least one second rotating mechanism coupled with the at least one corneal light polarizer (Copland, col 2, 41-44, “polarization element 140 may include a polarizer (e.g., a linear polarizer) which can be rotated mechanically and/or under processor control to change the direction of its polarization”); and
at least one viewing port optically coupled with the at least one corneal light polarizer (Copland, col 2, 27-30, “Detector 120 may be a camera or charge-coupled device (CCD) array or other image-detecting device, beneficially having a plurality of pixels”. Detector 120 is capable of generating image and optically coupled to polarization element 140 is considered viewing port optically coupled with the at least one corneal light polarizer);
Copland teaches the light polarizer; Copland does not expressly disclose “a first rotating mechanism coupled with the incident light polarizer”;
Moskovits et al. (hereinafter Moskovits) discloses incident light (Moskovits, [0027], “First optical element 120 includes a polarizer 124 (e.g., an absorbing, sheet polarizer) that linearly polarizes incident light”);
Moskovits discloses a rotating mechanism coupled with an incident light polarizer (Moskovits, [0027], “Polarizer 124 is arranged in a mount 122 that can be rotated about the z-axis as shown by arrow 128. Mount 122 includes a handle 126 that facilitates the rotation of polarizer 124, and hence the transmission axis of polarizer 124”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moskovits’s a rotating mechanism coupled with an incident light polarizer in the polarizer, as taught by Copland. The motivation for doing so would have been providing ability to allows certain light waves to pass through.
Regarding claim 11, Copland as modified by Moskovits with the same motivation from claim 1 discloses a light source configured to provide the incident light (Moskovits, [0027], “First optical element 120 includes a polarizer 124 (e.g., an absorbing, sheet polarizer) that linearly polarizes incident light”).
Regarding claim 35, Copland discloses a controller operably coupled with the at least one second rotating mechanism, the controller is configured to control rotation of the at least one corneal light polarizer independently from the light polarizer (Copland, col 2, 41-44, “polarization element 140 may include a polarizer (e.g., a linear polarizer) which can be rotated mechanically and/or under processor control to change the direction of its polarization”)
as modified by Moskovits with the same motivation from claim 1 discloses a controller operably coupled with the first rotating mechanism, control rotation of the incident light polarizer (Moskovits, [0050], “For example, the mount can be coupled to an electro-mechanical actuator configured to rotate polarizer 124 in response to a signal from control electronics”).
Regarding claim 41, Copland as modified by Moskovits with the same motivation from claim 1 discloses at least one of the incident light polarizer or the at least one corneal light polarizer is a linear polarizer (Moskovits, [0027], “First optical element 120 includes a polarizer 124 (e.g., an absorbing, sheet polarizer) that linearly polarizes incident light”).
Regarding claim 45, Copland as modified by Moskovits with the same motivation from claim 1 discloses at least one of the incident light polarizer or the at least one corneal light polarizer is a circular polarizer (Moskovits, Fig. 1).

Claims 7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Copland et al. (US 7,967,440) in view of Moskovits et al. (US 2010/0073756), as applied to claim 1, in further view of Charles (US 2017/0105620).
Regarding claim 7, Copland as modified by Moskovits does not expressly disclose “at least one eyepiece”;
Charles discloses at least one eyepiece (Charles, [0025], “The eyepiece module 302 includes a first optical system 318 and a second optical system 320. The first optical system 318 includes a first eyepiece 321 and a first set 322 of optical elements 325. Similarly, the second optical system 320 includes a second eyepiece 323 and a second set 324 of optical elements 327”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Charles’s a first eyepiece and a second eyepiece in the system, as taught by Copland. The motivation for doing so would have been providing hyper-stereo vision of the surgical site, thus allowing better perception of the ILM and other intricate features within the patient's eye.
Regarding claim 30, Copland as modified by Moskovits and Charles with the same motivation from claim 7 discloses a convergent lens (Charles, [0025], “The optical elements 325, 327 within the first optical system 318 and the second optical system 320 may include biconcave lenses, biconvex lenses, convex-concave lenses, plano concave lenses, plano convex lenses”. Convex lens is considered a convergent lens);
Copland as modified by Moskovits and Charles with the same motivation from claim 7 discloses at least one right eye lens positioned such that the reflected light passes through the convergent lens and the at least one right eye lens (Charles, [0021], “The characteristics of each of the lenses 103, 104, 105, 107, 108, 109 are designed to provide the desired magnification and light directing functions. Such characteristics may include, for example, the curvature, the refractive index, the thickness, and the type of lens. Various types of lenses, such as a biconcave lens, a biconvex lens, a convex-concave lens, a plano concave lens, a plano convex lens”. In addition, in paragraph [0025], “The optical elements 325, 327 within the first optical system 318 and the second optical system 320 may include biconcave lenses, biconvex lenses, convex-concave lenses, plano concave lenses, plano convex lenses”. Fig. 3 illustrates at least one right eye lens (e.g., 106) positioned such that the reflected light passes through the convergent lens (e.g., 327) and the at least one right eye lens);
And Copland as modified by Moskovits and Charles with the same motivation from claim 7 discloses at least one left eye lens positioned such that the reflected light passes through the convergent lens and the at least one left eye lens (Charles, [0021], “The characteristics of each of the lenses 103, 104, 105, 107, 108, 109 are designed to provide the desired magnification and light directing functions. Such characteristics may include, for example, the curvature, the refractive index, the thickness, and the type of lens. Various types of lenses, such as a biconcave lens, a biconvex lens, a convex-concave lens, a plano concave lens, a plano convex lens”. In addition, in paragraph [0025], “The optical elements 325, 327 within the first optical system 318 and the second optical system 320 may include biconcave lenses, biconvex lenses, convex-concave lenses, plano concave lenses, plano convex lenses”. Fig. 3 illustrates at least one left eye lens (e.g., 102) positioned such that the reflected light passes through the convergent lens (e.g., 325) and the at least one left eye lens).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Copland et al. (US 7,967,440) in view of Moskovits et al. (US 2010/0073756), as applied to claim 1, in further view of Shazly et al. (US 2011/0098692).
Regarding claim 21, though Copland teaches the at least one viewing port; Copland as modified by Moskovits does not expressly disclose “at least one safety filter positioned such that the reflected light passes through the at least one safety filter before the at least one viewing port”;
Shazly et al. (hereinafter Shazly) discloses at least one safety filter positioned such that the reflected light passes through the at least one safety filter (Shazly, [0036], “a laser safety filter can optionally be used to block the narrow band of the treatment laser when the laser diode is supplied by a supra-threshold current (i.e., when the laser is operating above the lasing threshold) to produce a treatment laser beam. Including a safety filter can protect the operator from excessive exposure to the laser, which could cause damage to the eye”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shazly’s safety filter in the system, as taught by Copland, as it could be used to achieve the predictable result of at least one safety filter positioned such that the reflected light passes through the at least one safety filter before the at least one viewing port. The motivation for doing so would have been protecting an operator from excessive exposure to the laser.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Copland et al. (US 7,967,440) in view of Moskovits et al. (US 2010/0073756), as applied to claim 1, in further view of Daly et al. (US 2007/0123761).
Regarding claim 28, though Copland teaches the at least one viewing port; Copland as modified by Moskovits does not expressly disclose “a convergent lens positioned such that a reflected light passes through the convergent lens”;
Daly et al. (hereinafter Daly) discloses a convergent lens positioned such that a reflected light passes through the convergent lens (Daly, [0061], “The reflected light is focused by a pinhole convergent lens 21 to a scanning region of the pinhole stop 28”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the concept of Daly’s convergent lens in the system, as taught by Copland, as it could be used to achieve the predictable result of a convergent lens positioned such that the reflected light passes through the convergent lens before the at least one viewing port. The motivation for doing so would have been allowing reduced focal point.

Claims 32 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Copland et al. (US 7,967,440) in view of Moskovits et al. (US 2010/0073756), as applied to claim 1, in further view of Dunne (US 2014/0071424).
Regarding claim 32, Copland discloses a mirror positioned to reflect a portion of the reflected light (Copland, col 5, 55-56, “Beamsplitter 340 may also pass a portion of the reflected light from back surface 12b of cornea 12 to detector 320”); Copland as modified by Moskovits does not expressly disclose “a laser port positioned to receive the reflected portion”;
Dunne discloses a laser port positioned to receive reflected light (Dunne, [0024], “Laser energy which is reflected from the target enters the instrument 10 through the laser reception port 14 along a laser reception pathway 80”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Dunne’s laser port in the system, as taught by Copland, as it could be used to achieve the predictable result of a laser port positioned to receive the reflected portion of the reflected light from the mirror. The motivation for doing so would have been providing ability to measure optical properties for use in surveying.
Regarding claim 47, Copland discloses a mirror positioned to reflect a portion of the reflected light (Copland, col 5, 55-56, “Beamsplitter 340 may also pass a portion of the reflected light from back surface 12b of cornea 12 to detector 320”);
Copland teaches receive the reflected portion of the reflected light from the mirror (Copland, col 5, 55-56, “Beamsplitter 340 may also pass a portion of the reflected light from back surface 12b of cornea 12 to detector 320”);
Copland as modified by Moskovits and Dunne with the same motivation from claim 32 discloses a laser port positioned to receive the reflected portion (Dunne, [0024], “Laser energy which is reflected from the target enters the instrument 10 through the laser reception port 14 along a laser reception pathway 80”);
Copland as modified by Moskovits and Dunne with the same motivation from claim 32 discloses a laser module having a laser emitter (Dunne, [0020], “a laser emitting section 22”),
a detector optically coupled with the laser port to receive the reflected light from the laser (Dunne, [0024], “A first received beam portion 84 then is redirected 90o by an opposite reflective side of mirror 68 to a laser detecting diode 30”).
 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Copland et al. (US 7,967,440) in view of Moskovits et al. (US 2010/0073756), as applied to claim 1, in further view of Yen et al. (US 2015/0018661).

Regarding claim 37, though Copland teaches the at least one corneal light polarizer and at least one viewing port; the reflected light from the cornea of the subject; Copland as modified by Moskovits does not expressly disclose “at least one detector positioned such that a split portion of the reflected light from the cornea of the subject by at least one beam splitter is received by the at least one detector, wherein the at least one detector includes at least one of a near infrared detector or a color detector”
Yen et al. (hereinafter Yen) discloses at least one detector positioned such that a split portion of a reflected light from a cornea of a subject by at least one beam splitter is received by the at least one detector (Yen, [0023], “After reflected by the cornea, the infrared rays pass the lens 27, the beam splitter 26, the lens 25, and the beam splitter 24 in order and then are received by the sensor 28”. The sensor 28 is considered a detector),
Yen discloses the at least one detector includes at least one of a near infrared detector (Yen, [0023], “the intensity of infrared signals measured by the sensor 28 is varied in the measuring process”. The sensor 28 is considered a near infrared detector).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Yen’s beam splitter and an infrared detector to detect a reflected light from a cornea of a subject in the system, as taught by Copland, as it could be used to achieve the predictable results of at least one beam splitter positioned between the at least one corneal light polarizer and at least one viewing port; and at least one detector positioned such that a split portion of the reflected light from the cornea of the subject by the at least one beam splitter is received by the at least one detector, wherein the at least one detector includes at least one of a near infrared detector or a color detector. The motivation for doing so would have been providing ability to determine whether a patient suffers from a specific type of eye disease.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Copland et al. (US 7,967,440) in view of Moskovits et al. (US 2010/0073756) in view of Muller et al. (US 2011/0237999).
Regarding claim 53, Copland discloses a system (Copland, col 2, 10-15, “FIG. 1 illustrates one embodiment of a system 100 for characterizing a cornea 12 of an eye 10. System 100 comprises a light pattern generator 110, a detector 120, a processor 130, a polarization element 140, a beamsplitter 150, and a lens 160”) comprising:
an optical device (Copland, Fig. 1) comprising:
an incident light polarizer positioned to polarize incident light that is directed to a cornea of a subject, wherein the polarized incident light has a first polarization;
at least one corneal light polarizer positioned to polarize reflected light from the cornea of the subject to a second polarization that is different from the first polarization;
a first rotating mechanism coupled with the incident light polarizer;
at least one second rotating mechanism coupled with the at least one corneal light polarizer; and
at least one viewing port optically coupled with the at least one corneal light polarizer;
Copland as modified by Moskovits does not expressly disclose “an eyepiece adapted for association with an eye of the subject”;
Muller et al. (hereinafter Muller) discloses laser procedure (Muller, [0203], “the present disclosure may be employed in combination with LASIK surgery”);
Muller discloses an eyepiece adapted for association with an eye of the subject (Muller, [0077], “In an implementation, the objective lens 346 can be replaced by an optical train consisting of mirrors and/or lenses to properly focus the light pattern 345 emitted from the mirror array 344”. The objective lens is considered an eyepiece adapted for association with an eye of a subject);
And Muller discloses a laser module optically coupled with the eyepiece (Muller, [0074], “a laser scanning device 300 for delivering light to the cornea 2 employing laser scanning technology. The laser scanning device 300 has the light source 110 for delivering a laser beam through an objective lens 346”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muller’s laser scanning and objective lens in the system, as taught by Copland as modified by Moskovits. The motivation for doing so would have been allowing cross-linking to be activated more effectively beyond the surface of the cornea.
The remaining limitations are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/               Primary Examiner, Art Unit 2612